Exhibit 10.39

ACE LIMITED

ELECTIVE DEFERRED COMPENSATION PLAN

(Effective January 1, 2005)

The ACE Limited Elective Deferred Compensation Plan is hereby adopted effective
January 1, 2005 by ACE Limited to permit Eligible Employees to defer receipt of
certain compensation pursuant to the terms and provisions set forth below.
Effective January 1, 2009, participation in the Plan will continue only to the
extent amounts deferred and credited are not subject to Code section 457A.

The Plan is intended (1) to comply with Code section 409A and official guidance
issued thereunder for credited amounts earned and vested after December 31,
2004, while credited amounts earned and vested prior to January 1, 2005 (and
applicable earnings credited on these amounts) are not intended to be subject to
the provisions of Code section 409A, to the full extent permitted under by Code
section 409A and official guidance, and (2) to be “a plan which is unfunded and
is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions. The Plan document and Plan procedures in effect on December 31, 2004
will remain in full force and effect for the Grandfathered Amounts and is
labeled Attachment A.

ARTICLE I

DEFINITIONS

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

“Account” means a bookkeeping account established by the Company for each
Participant electing to defer Eligible Income under the Plan.

“Affiliate” means any corporation or other entity that is treated as a single
employer with the Company under section 414 of the Code.

“Base Salary” means the regular base salary paid to an Eligible Employee by the
Company or an Affiliate.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Pension Committee of ACE Limited.

“Company” means ACE Limited or any successor corporation or other entity.



--------------------------------------------------------------------------------

“Deferral Form” means a written form provided by the Committee pursuant to which
an Eligible Employee may elect to defer amounts under the Plan.

“Disabled” means a Participant (1) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (2) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Participant’s employer.

“Eligible Employee” means an Employee who is designated by the Committee as
belonging to a “select group of management or highly compensated employees,” as
such phrase is defined under ERISA, and eligible to participate in the Plan. Any
determination of the Committee regarding whether an Employee is an Eligible
Employee shall be final and binding for all Plan purposes.

“Eligible Income” means Base Salary and Incentive Awards. Eligible Income does
not include irregular, non-recurring types of compensation.

“Employee” means an individual who is a regular employee on the U.S. payroll of
the Company or its Affiliates. The term “Employee” shall not include a person
hired as an independent contractor, leased employee, consultant, or a person
otherwise designated by the Company or an Affiliate as not eligible to
participate in the Plan, even if such person is determined to be an “employee”
of the Company or an Affiliate by any governmental or judicial authority.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Incentive Award” means an amount payable to an Eligible Employee under an
annual bonus or incentive compensation plan of the Company or an Affiliate.

“Investment Options” means the investment options, as determined from time to
time by the Committee, used to credit earnings, gains and losses on Account
balances.

“Key Employee” means an Employee treated as a “specified employee” under Code
section 409A(a)(2)(B)(i), i.e., a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof) of the Company if the Company’s
stock is publicly traded on an established securities market or otherwise. Key
Employees shall be determined in accordance with Code section 409A using a
[December 31] identification date.

“Participant” means an Eligible Employee who elects to defer amounts under the
Plan.

“Payment Date” means the first business day of the year following an event
triggering a payment or a date, provided the date is specified.

 

- 2 -



--------------------------------------------------------------------------------

“Plan” means the ACE Limited Elective Deferred Compensation Plan, as set forth
herein and as amended from time to time.

“Plan Year” means January 1 through December 31.

“Separation from Service” or “Separate from Service” means a “separation from
service” within the meaning of Code section 409A.

ARTICLE II

PARTICIPATION

Participation in the Plan shall be limited to Eligible Employees. The Committee
shall notify any Employee of his status as an Eligible Employee at such time and
in such manner as the Committee shall determine. An Eligible Employee shall
become a Participant by making a deferral election under Article III.

ARTICLE III

PARTICIPANT ACCOUNTS

3.1 Deferral Elections. Deferrals may be made by a Participant with respect to
the following types of Eligible Income, as permitted by the Committee:

(a) Base Salary. An Eligible Employee may elect to defer any portion of his Base
Salary, as specified on election forms provided to Eligible Employees.

(b) Incentive Awards. An Eligible Employee may elect to defer any portion of an
Incentive Award up to 100%.

(c) Other amounts designated by the Committee as Eligible Income.

In order to elect to defer Eligible Income earned during a Plan Year, an
Eligible Employee shall file an irrevocable Deferral Form with the Committee
before the beginning of such Plan Year. Notwithstanding the foregoing, (1) if
the Committee determines that an Incentive Award qualifies as “performance-based
compensation” under Code section 409A, an Eligible Employee may elect to defer a
portion of the Incentive Award by filing a Deferral Form at such later time as
permitted by the Committee, and (2) in the first year in which an Employee
becomes eligible to participate in the Plan, a deferral election may be made
with respect to services to be performed subsequent to the election within 30
days after the date the Employee becomes eligible to participate in the Plan.

 

- 3 -



--------------------------------------------------------------------------------

3.2 Crediting of Deferrals. Eligible Income deferred by a Participant under the
Plan shall be credited to the Participant’s Account as soon as practicable after
the amounts would have otherwise been paid to the Participant.

3.3 Vesting. A Participant shall at all times be 100% vested in any amounts
credited to his Account.

3.4 Earnings. The Company shall periodically credit gains, losses and earnings
to a Participant’s Account, until the full balance of the Account has been
distributed. Amounts shall be credited to a Participant’s Account under this
Section based on the results that would have been achieved had amounts credited
to the Account been invested as soon as practicable after crediting into the
Investment Options selected by the Participant. The Committee shall specify
procedures to allow Participants to make elections as to the deemed investment
of amounts newly credited to their Accounts, as well as the deemed investment of
amounts previously credited to their Accounts. Nothing in this Section or
otherwise in the Plan, however, will require the Company to actually invest any
amounts in such Investment Options or otherwise.

ARTICLE IV

DISTRIBUTION OF ACCOUNT BALANCE

The provisions of this Article IV shall apply only to amounts subject to Code
section 409A. Distribution rules applicable to amounts credited and vested
before January 1, 2005 (and the earnings credited on those amounts) are set
forth in Schedule A.

4.1. Distribution Upon Separation. A Participant’s Account balance shall
normally be distributed to him in a lump sum payment on the Payment Date
following the Participant’s Separation from Service. A Participant may elect on
a Deferral Form delivered to the Committee prior to the beginning of a Plan Year
to have the portion of his Account related to amounts deferred during the Plan
Year (and earnings thereon) distributed in annual installments over a period of
up to 10 years with payments commencing on the Payment Date following the
Participant’s Separation from Service. Notwithstanding any elections by a
Participant, if the Participant’s Account balance is $10,000 or less at the time
the Participant Separates from Service, the full Account balance shall be
distributed in a lump sum payment at such time.

Notwithstanding the foregoing, distributions may not be made to a Key Employee
upon a Separation from Service before the date which is six months after the
date of the Key Employee’s Separation from Service (or, if earlier, the date of
death of the Key Employee).

4.2. Distribution as of Specified Date. A Participant may elect on a Deferral
Form delivered to the Committee prior to the beginning of a Plan Year to have
the portion of his Account related to amounts deferred during the Plan Year (and
earnings thereon) paid to the Participant as of a specified date. If expressly
elected by a Participant in writing, the Payment Date may be the later or
earlier of a specified date or Separation from Service.

 

- 4 -



--------------------------------------------------------------------------------

4.3. Distribution Upon Disability. If a Participant becomes Disabled, his
Account balance will be distributed in a lump sum payment on the Payment Date
following the date the Participant becomes Disabled.

4.4. Distributions Upon Death. If a Participant dies before full distribution of
his Account balance, any remaining balance shall be distributed in a lump sum
payment on the Payment Date following the Participant’s death to the
Participant’s beneficiary. A Participant shall designate his beneficiary in a
writing delivered to the Committee prior to death in accordance with procedures
established by the Committee. If a Participant has not properly designated a
beneficiary or if no designated beneficiary is living on the date of
distribution, such amount shall be distributed to the Participant’s estate.

4.5. Withdrawals for Unforeseeable Emergency. A Participant may withdraw all or
any portion of his Account balance for an Unforeseeable Emergency. The amounts
distributed with respect to an Unforeseeable Emergency may not exceed the
amounts necessary to satisfy such Unforeseeable Emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution, after
taking into account the extent to which such hardship is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship) or by cessation of
deferrals under the Plan. “Unforeseeable Emergency” means for this purpose a
severe financial hardship to a Participant resulting from an illness or accident
of the Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.

A Participant’s deferral election for the Plan Year in which he obtains a
distribution under this section shall be cancelled.

4.6. Change in Control. For amounts credited and vested after December 31, 2004,
notwithstanding any provision in the Plan to the contrary, a Participant’s
Account balance under the Plan shall be distributed in an immediate lump sum
payment on the Payment Date following the occurrence of a “Change in Control
Event.”

A “Change in Control Event” means an event described in IRS regulations or other
guidance under Code section 409A(a)(2)(A)(v).

Generally, to constitute a Change in Control Event as to a Participant, the
Change in Control Event must relate to (i) the corporation for whom the
Participant is performing services at the time of the Change in Control Event,
(ii) the corporation that is liable for the payment of Plan benefits to the
Participant (or all corporations liable for the payment if more than one
corporation is liable), or (iii) a corporation that is a majority shareholder of
a corporation identified in (i) or (ii), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in (i) or (ii). The
ultimate parent corporation in such a chain shall be referred to as the
“Parent.”

 

- 5 -



--------------------------------------------------------------------------------

Generally, a Change in Control Event occurs on the date that:

 

  (a) any one person, or more than one person acting as a group, acquires
ownership of stock of the corporation that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of such corporation;

 

  (b) any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing 35 percent or more of the total voting power of the stock of such
corporation;

 

  (c) a majority of members of the corporation’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the corporation’s board of directors
prior to the date of the appointment or election, provided that for purposes of
this paragraph (c) the term “corporation” refers solely to the Parent; or

 

  (d) any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the corporation that have a
total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all of the assets of the corporation immediately
prior to such acquisition or acquisitions. For this purpose, “gross fair market
value” means the value of the assets of the corporation, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

4.7 Changes in Time or Form of Distribution. A Participant may make an election
to change the time or form of a distribution, but only if the following
conditions are satisfied:

 

  (a) The election may not take effect until at least twelve (12) months after
the date on which the election is made;

 

  (b) In the case of an election to change the time and form of a distribution
under Sections 4.1, 4.2, or 4.6, a distribution may not be made earlier than at
least five (5) years from the date the distribution would have otherwise been
made;

 

  (c) In the case of an election to change the time and form of a distribution
under Section 4.2, the election must be made at least twelve (12) months before
the date of the first scheduled distribution; and

 

- 6 -



--------------------------------------------------------------------------------

  (d) The election may not result in an impermissible acceleration of payment
prohibited under Code section 409A.

4.8 Effect of Taxation. If a portion of the Participant’s Account balance is
includible in income under Code section 409A, such portion shall be distributed
immediately to the Participant.

4.9 Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee’s reasonable
anticipation of one or more of the following events:

 

  (a) The Company’s deduction with respect to such payment otherwise would be
limited or eliminated by application of Code section 162(m);

 

  (b) The making of the payment would violate a term of a loan agreement to
which the Company or one of its Affiliates is a party, or other similar contract
to which the Company or one of its Affiliates is a party, and such violation
would cause material harm to the Company or one of its Affiliates; or

 

  (c) The making of the payment would violate Federal securities laws or other
applicable law;

provided, that any payment subject to this Section 4.9 shall be paid in
accordance with Code section 409A.

ARTICLE V

ADMINISTRATION

5.1. General Administration. The Committee shall be responsible for the
operation and administration of the Plan and for carrying out the provisions
hereof. The Committee shall have the full authority and discretion to make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan. Any such action taken by the Committee shall be final and conclusive on
any party. To the extent the Committee has been granted discretionary authority
under the Plan, the Committee’s prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter. The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan. The Committee may, from time to time, employ agents and
delegate to such agents, including employees of the Company, such administrative
or other duties as it sees fit.

 

- 7 -



--------------------------------------------------------------------------------

5.2. Claims for Benefits.

(a) Filing a Claim. A Participant or his authorized representative may file a
claim for benefits under the Plan. Any claim must be in writing and submitted to
the Committee at such address as may be specified from time to time. Claimants
will be notified in writing of approved claims, which will be processed as
claimed. A claim is considered approved only if its approval is communicated in
writing to a claimant.

(b) Denial of Claim. In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Committee. If special circumstances (such as for a hearing)
require a longer period, the claimant will be notified in writing, prior to the
expiration of the 90-day period, of the reasons for an extension of time;
provided, however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period.

(c) Reasons for Denial. A denial or partial denial of a claim will be dated and
signed by the Committee and will clearly set forth:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific reference to pertinent Plan provisions on which the denial is
based;

 

  (iii) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

(d) Review of Denial. Upon denial of a claim, in whole or in part, a claimant or
his duly authorized representative will have the right to submit a written
request to the Committee for a full and fair review of the denied claim by
filing a written notice of appeal with the Committee within 60 days of the
receipt by the claimant of written notice of the denial of the claim. A claimant
or the claimant’s authorized representative will have, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits and may submit issues
and comments in writing. The review will take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

- 8 -



--------------------------------------------------------------------------------

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.

(e) Decision Upon Review. The Committee will provide a prompt written decision
on review. If the claim is denied on review, the decision shall set forth:

 

  (i) the specific reason or reasons for the adverse determination;

 

  (ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

  (iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

  (iv) a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures,
as well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

A decision will be rendered no more than 60 days after the Committee’s receipt
of the request for review, except that such period may be extended for an
additional 60 days if the Committee determines that special circumstances (such
as for a hearing) require such extension. If an extension of time is required,
written notice of the extension will be furnished to the claimant before the end
of the initial 60-day period.

(f) Finality of Determinations; Exhaustion of Remedies. To the extent permitted
by law, decisions reached under the claims procedures set forth in this Section
shall be final and binding on all parties. No legal action for benefits under
the Plan shall be brought unless and until the claimant has exhausted his
remedies under this Section. In any such legal action, the claimant may only
present evidence and theories which the claimant presented during the claims
procedure. Any claims which the claimant does not in good faith pursue through
the review stage of the procedure shall be treated as having been irrevocably
waived. Judicial review of a claimant’s denied claim shall be limited to a
determination of whether the denial was an abuse of discretion based on the
evidence and theories the claimant presented during the claims procedure.

(g) Limitations Period. Any suit or legal action initiated by a claimant under
the Plan must be brought by the claimant no later than one year following a
final decision on the claim for benefits by the Committee. The one-year
limitation on suits for benefits will apply in any forum where a claimant
initiates such suit or legal action.

 

- 9 -



--------------------------------------------------------------------------------

(h) Disability Claims. Claims for disability benefits shall be determined in
accordance with the terms of the ACE Limited disability plan, provided the
provisions of that plan comply with the proposed regulations promulgated under
Code section 409A.

5.3. Indemnification. To the extent not covered by insurance, the Company shall
indemnify the Committee, each employee, officer, director, and agent of the
Company, and all persons formerly serving in such capacities, against any and
all liabilities or expenses, including all legal fees relating thereto, arising
in connection with the exercise of their duties and responsibilities with
respect to the Plan, provided however that the Company shall not indemnify any
person for liabilities or expenses due to that person’s own gross negligence or
willful misconduct.

ARTICLE VI

AMENDMENT AND TERMINATION

6.1 Amendment or Termination. The Company, through its Board of Directors or
through the Compensation Committee of the Board of Directors, reserves the right
to amend or terminate the Plan in the sole discretion of the Company. In
addition, the Committee has been granted the power to amend the Plan with
certain limitations placed on this power by the Compensation Committee.

6.2 Effect of Amendment or Termination. No amendment or termination of the Plan
shall adversely affect the rights of any Participant to amounts credited to his
Account as of the effective date of such amendment or termination. Upon
termination of the Plan, distribution of balances in Accounts shall be made to
Participants and beneficiaries in the manner and at the time described in
Article IV , unless the Company determines in its sole discretion that all such
amounts shall be distributed upon termination in accordance with the
requirements under Code section 409A. Upon termination of the Plan, no further
deferrals of Eligible Income shall be permitted; however, earnings, gains and
losses shall continue to be credited to Account balances in accordance with
Article III until the Account balances are fully distributed.

ARTICLE VII

GENERAL PROVISIONS

7.1 Rights Unsecured. The right of a Participant or his beneficiary to receive a
distribution hereunder shall be an unsecured claim against the general assets of
the Company, and neither the Participant nor his beneficiary shall have any
rights in or against any amount credited to any Account or any other assets of
the Company. The Plan at all times shall be considered entirely unfunded for tax
purposes. Any funds set aside by the Company for the purpose of meetings its
obligations under the Plan, including any amounts held by a trustee, shall
continue for all purposes to be part of the general assets of the Company and
shall be available to its general creditors in the event of the Company’s
bankruptcy or insolvency. The Company’s obligation under this Plan shall be that
of an unfunded and unsecured promise to pay money in the future.

 

- 10 -



--------------------------------------------------------------------------------

7.2 No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefits hereunder.

7.3 No Enlargement of Rights. No Participant or beneficiary shall have any right
to receive a distribution under the Plan except in accordance with the terms of
the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to continue to be employed by or provide services to the
Company.

7.4 Spendthrift Provision. No interest of any person in, or right to receive a
distribution under, the Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily for the satisfaction of the debts of, or
other obligations or claims against, such person.

7.5 Applicable Law. To the extent not preempted by federal law, the Plan shall
be governed by the laws of Bermuda.

7.6 Incapacity of Recipient. If any person entitled to a distribution under the
Plan is deemed by the Committee to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until a claim for such
payment shall have been made by a duly appointed guardian or other legal
representative of such person, the Committee may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Company and the Plan with respect to the
payment.

7.7 Taxes. The Company or other payor may withhold from a benefit payment under
the Plan or a Participant’s wages, or the Company may reduce a Participant’s
Account balance, in order to meet any federal, state, or local tax withholding
obligations with respect to Plan benefits. The Company or other payor shall
report Plan payments and other Plan-related information to the appropriate
governmental agencies as required under applicable laws.

7.8 Corporate Successors. The Plan and the obligations of the Company under the
Plan shall become the responsibility of any successor to the Company by reason
of a transfer or sale of substantially all of the assets of the Company or by
the merger or consolidation of the Company into or with any other corporation or
other entity.

7.9 Unclaimed Benefits. Each Participant shall keep the Committee informed of
his current address and the current address of his designated beneficiary. The
Committee shall not be obligated to search for the whereabouts of any person if
the location of a person is not made known to the Committee.

 

- 11 -



--------------------------------------------------------------------------------

7.10 Severability. In the event any provision of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted.

7.11 Words and Headings. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings used herein are included for ease of
reference only, and are not to be construed so as to alter the terms hereof.

IN WITNESS WHEREOF, ACE LIMITED has caused this ACE Limited Elective Deferred
Compensation Plan to be executed by its duly authorized officer on this      day
of             , 200  .

 

ACE LIMITED

By:

 

 

 

- 12 -



--------------------------------------------------------------------------------

ATTACHMENT A

ACE Limited Elective Deferred Compensation Plan as in effect December 31, 2004

Refer to exhibit 10.1 to Form 10-Q filed on February 13, 1998.

Refer to exhibit 10.6 to Form 10-K filed on March 18, 2002.

 

- 13 -